Citation Nr: 1604921	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-21 268	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an October 28, 2013 decision of the Board of Veterans' Appeals (Board) that denied the Veteran's claim for service connection for a low back disability.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from July 2002 to January 2003 and February 2003 to April 2004, with additional service in the National Guard.

This matter comes before the Board in response to a March 2014 request that was interpreted as a motion for review and revision on the basis of clear and unmistakable error following an October 28, 2013 Board decision.


FINDINGS OF FACT

1.  In an October 28, 2013 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.

2.  The correct facts, as they were known at the time of the October 28, 2013, decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied and there was a tenable basis for the Board's determinations.  To the extent any error was committed, the record does not reflect that it manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The October 28, 2013 Board decision that denied entitlement to service connection for a low back disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 12.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that there was CUE in the Board's October 28, 2013 decision that denied entitlement to service connection for a low back disability.  In March 2014 and November 2015 briefs, the Veteran's representative argued that the Board erred by relying on the opinion of the December 2011 VA examiner and finding that the Veteran's dextroscoliosis was a congenital defect.  The representative stated that not all scoliosis is congenital in nature and that the evidence of record did not support a finding that the Veteran's scoliosis was present at the time of her entrance into service.

As a threshold matter, the Board finds that the arguments advanced by the claimant allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  The record appears to be complete, so no referral is necessary to ensure completeness of the record.  See 38 C.F.R. § 20.1405(e) (2015).  Moreover, the claimant was sent notice in June 2014 informing her that the Board had docketed her motion and directing her to relevant laws and regulations.  Otherwise, a motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the duties to assist associated with 38 U.S.C. 5107(a) (West 2014).  See 38 C.F.R. § 20.1411(d) (2015).

A prior Board decision is final and binding, but is reversible if there is CUE.  38 U.S.C.A. § 7111.  CUE is a very specific and rare kind of error; it is an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2015).

The October 2013 Board decision denied service connection for a low back disability because it found that the Veteran's dextroscoliosis was a congenital defect which was not aggravated in service, nor was there any superimposed disease or injury in service.  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation unless subject to superimposed injury or disease.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  The Board based its conclusion on service and post-service treatment records and the findings of the December 2011 VA examination report.

The Veteran argues that the Board has impermissibly afforded weight to the December 2011 opinion because it had stated that the Veteran's "dextroscoliosis is a congenital defect of the spine," and that because there may exist non-congenital types of scoliosis, the opinion is invalidated.  The Board does not agree.

The December 2011 VA examination and opinion was provided by a nurse practitioner, and there was no evidence of record at the time asserting that the examiner was not fully qualified and competent to render an opinion.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).

Furthermore, while the Veteran's representative cited Miller v. West, 11 Vet. App. 345 (1998), which found that medical opinions not supported by any contemporaneous clinical evidence or facts cannot constitute clear and unmistakable evidence, such is not the case here.  The examiner did provide some explanation, stating that "x rays only reveal mild dextroscoliosis, therefore scoliosis was not aggravated beyond normal progression due to military service."  While the examiner may not have fully explained all of her rationale, nor did she address the assertion of the Veteran's representative that some types of scoliosis may not be congenital, this would constitute an allegation regarding the adequacy of the examiner's expertise and rationale.  Such allegations fall under a failure in the duty to assist, and such failure does not constitute CUE.  38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

The Veteran also alleges that the Board afforded weight to the December 2011 examination when it should not have.  This, however, is a disagreement with the amount of weight the Board afforded to a VA examination over the lay assertions of the Veteran, and disagreement as to how the facts were weighed or evaluated also cannot be CUE.  38 C.F.R. § 20.1403(d)(3).  

To the extent that the Veteran alleges merely that it was impermissible for the Board to make a finding that her dextroscoliosis was congenital when there exists medical evidence that not all scoliosis is congenital, such evidence was not submitted to the Board prior to its October 2013 decision.  See 38 C.F.R. § 20.1403(b)(1) (the determination of whether a prior Board decision was based on CUE must be based on the record that existed when that decision was made).  Moreover, the evidence of record at the time of the October 2013 Board decision did not include any medical opinion in favor of the claim for service connection; thus, even if an error did exist in the Board's reliance on the December 2011 VA opinion, such error would not have manifestly changed the outcome of the prior decision.  See Damrel v. Brown, 6 Vet. App. 242 (1994).

The Board concludes that, while the appellant has pleaded CUE with specificity, she has not demonstrated that such outcome-determinative error actually exists in the October 28, 2013 decision.  Accordingly, her motion must be denied.


ORDER

The motion to revise the Board's October 28, 2013, decision on the basis of CUE is denied.



                       ____________________________________________
Donnie R. Hachey
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



